Citation Nr: 1524774	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by wholly sensory symptoms such as numbness, tingling, and decreased sensation that may be characterized as no more than mild, incomplete paralysis.

2.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by wholly sensory symptoms such as numbness, tingling, and decreased sensation that may be characterized as no more than mild, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).  

2.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a January 2010 letter, sent prior to the unfavorable decision issued in March 2010, provided the Veteran the notice required under the VCAA, including of the evidence and information necessary to substantiate his increased rating claim, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.; Vazquez-Flores, supra.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  The Board notes that an attempt was made to obtain the Veteran's Social Security Administration (SSA) records; however, SSA responded that any records have been destroyed, and the Veteran reported that all SSA records are dated prior to 1998.  Any further attempts to obtain them would be futile.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran was afforded a VA examination to evaluate his lower extremity peripheral neuropathy in July 2013.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected disability as it includes an interview with the Veteran, a review of the Veteran's VA treatment records, and a full examination, addressing the relevant rating criteria.  The Board notes that the examiner did not have the Veteran's claims file available for review; however, there is no indication that such a review would have altered the examiner's findings regarding how the Veteran's peripheral neuropathy manifested on the day of the examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 -04 (1997) (noting that review of claims file not required when such review would not change objective findings made on examination).  The VA examination was conducted by a medical professional who performed a physical examination and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran contends that ratings in excess of 10 percent are warranted for his service-connected peripheral neuropathy of the left and right lower extremities.

The Veteran's service-connected peripheral neuropathy of the lower extremities is evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve.  Under this Code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a (2014).

The Board finds that the preponderance of the evidence of record is against disability ratings in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the lower extremities.  The weight of the evidence shows that the neuropathic symptoms in the Veteran's legs are mild in nature.

VA and private treatment records are generally silent for complaints or treatment relating to peripheral neuropathy symptoms.  During annual VA physical examinations, the Veteran reported no lower extremity pain, and his gait was normal.  Diabetic foot examinations showed no loss of protective sensation and no pain.  Private treatment records likewise show normal gait, reflexes, and sensory functioning.  See e.g. February 2011 Neurological Institute Record.  A February 2012 private treatment record shows that the Veteran bicycles and walks three to four times per week.  

The Veteran was afforded a VA examination in July 2013.  The Veteran reported numbness and tingling of his legs and feet.  He also reported that his feet were very sensitive.  On examination, the Veteran's bilateral lower extremity peripheral neuropathy symptoms consisted of moderate paresthesias and/or dysesthesias and mild numbness, but no constant or intermittent pain.  Bilaterally, the Veteran's knee extension, knee flexion, ankle plantar flexion and ankle dorsiflexion were all 5/5 (i.e. normal strength).  Deep tendon reflexes were normal bilaterally.  There was decreased light touch to his foot/toes bilaterally, but light touch testing of the Veteran's knee/thigh and ankle/lower leg was normal.  Position sense and vibration sensation were normal bilaterally, and cold sensation was decreased bilaterally.  There was no atrophy and no trophic changes.  The examiner determined that there was mild, incomplete paralysis affecting the sciatic nerve of both lower extremities.  The examiner indicated that the Veteran's peripheral neuropathy, characterized by mild decrease in distal extremity sensation, had some effect on the Veteran's functioning, but would not preclude light or sedentary employment.

Based on the evidence of record, an increased rating is not warranted for either lower extremity.  The Veteran's neuropathy is essentially sensory in nature, consisting of subjective complaints of tingling and numbness, with objective evidence of some sensory deficiency.  There is no atrophy, reflex impairment, or other symptoms which would elevate his level of disability to moderate.  Significantly, the Veteran has not complained of any pain in his lower extremities, and at numerous VA and private examinations, the Veteran's feet and gait were described as normal.  Moreover, the July 2013 VA examiner characterized the peripheral neuropathy as mild.  In the absence of more severe neurologic impairment, the Board finds that his peripheral neuropathy of the lower extremities more closely approximates the mild incomplete paralysis described by the 10 percent rating rather than the moderate paralysis required for a 20 percent rating.  

The Board has reviewed the remaining diagnostic codes relating to disabilities of the lower extremities, but finds that they are inapplicable in this case.  As noted above, the Veteran has retained full strength and substantial functioning in his lower extremities.  To the extent that the Veteran may be rated under an alternative diagnostic code related to a peripheral nerve affecting the lower extremities, none of these diagnostic codes allow for more than a 10 percent rating for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2014).  As such, an increased rating cannot be granted under another diagnostic code.  

Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted any other rating than the currently assigned 10 percent disability ratings throughout the appeal period.  As such, assignment of staged ratings is not warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  As discussed above, the Veteran's symptomatology is fully addressed by the rating criteria under which peripheral nerve disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran's service-connected lower extremity peripheral neuropathy was evaluated under Diagnostic Code 8520, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's lower extremity peripheral neuropathy at issue.  The Veteran's peripheral neuropathy is manifested by wholly sensory involvement, including numbness, tingling, and decreased sensation, but without strength, motor, or reflex deficit.  The criteria for the 10 percent rating assigned describe the disability level and symptomatology that result from this disorder.  A rating in excess of that assigned is provided for certain manifestations of neurologic impairment, but the medical evidence demonstrates that those manifestations are not present in this case.  Consequently, the Board concludes that the schedular evaluation in this case is adequate and that referral of the issues of entitlement for an initial rating in excess of that currently assigned for lower extremity peripheral neuropathy for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In an August 2013 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU), effective February 22, 2012.  The Board has considered whether a claim for a (TDIU) prior to that date has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not contend and there is no evidence that suggests that his peripheral neuropathy alone renders him unable to obtain or sustain gainful employment.  In fact, the July 2013 examiner opined that the Veteran's peripheral neuropathy would not preclude light or sedentary work.  The Board finds this opinion to be probative as it took into consideration the impairment caused by the Veteran's service-connected disability which the Board notes is sensory.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issues before the Board.

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of 10 percent disability ratings for peripheral neuropathy of the lower extremities.  See 38 C.F.R. § 4.7 (2014).  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.  

Accordingly, the Board finds that the claim of entitlement to disability ratings in excess of 10 percent each for diabetic peripheral neuropathy of the right and left lower extremities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


